Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	Claims 1, 2, 4-12, 14-17 and 19-23 are pending, claims 1, 2, 9, 16 and 17 have been amended, claims 3, 13 and 18 have been canceled, and claims 21-23 have been newly added.
	In light of the Applicant’s amendment objection to claim 16 has been withdrawn.
Examiner’s Note
	Amended independent claims recite: “the plurality of application properties comprising a window name, a window location, a window size, a view port size, or a pixel depth”. As indicated in the Advisory action of 07-07-2022, and discussed in the interview of 06-30-2022, Quinlan discloses color depth which is similar to the claimed limitation of “pixel depth”. Particularly, Quinlan discloses sending a request for a plurality of data point, the data point includes screen size and color depth (abstract, column 4, lines 29-35). It is noted that “color depth” is also called and known in the art as “pixel depth”. As such, Quinlan discloses the amended limitation of the independent claims. Therefore, rejection is being maintained for the reason of the record and reason discussed above.
Claim Rejections - 35 USC § 103
		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 5, 7-12, 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wisgo et al. (US Publication No.2020/0242251), in view of Quinlan et al. (US Publication No. 9,106,693), further in view of Salusky et al. (US Patent No.8,244,799).
	As per claim 1, Wisgo discloses a system comprising: a non-transitory memory; and one or more hardware processors coupled with the non-transitory memory and configured to execute instructions from the non-transitory memory to cause the system to perform operations (paragraph [0011]) comprising: requesting a plurality of application properties from a client application operable to view web pages on a client device over a network (paragraph [0033], the application validator 204 can transmit or provide the monitoring module 205 to device 210 to track, monitor and log application data 208 corresponding to an application 206 executing on the device 210); receiving a digital fingerprint from the client device (paragraph [0033] and [0035], the monitoring module 205 transmits the dynamic application data 208 to the application validator 204 or application server 202, dynamic application data includes digital finger print/signature of application data/ properties (APIs 234a-234n called or requested by the application, application running process data, disk space data, memory data, CPU usage, etc.) of the client device); 	determining that the digital fingerprint indicates that the plurality of application properties do not appear as expected (paragraph [0061], application validator 204 compare the application signature 214 to different known signature to identify differences, the differences could indicate for example, malicious logic included or embedded within the application 206); and taking a mitigation action based on determining that the plurality of application properties do not appear as expected (paragraph [0066], “application validator 204 can prevent or block the device 210 from accessing, downloading, or interacting with the application 206 having the malicious logic”).
	Wisgo does not explicitly disclose the plurality of application properties comprises window name, window location, window size, a view port size, or a pixel depth. Further, while Wisgo discloses, receiving digital fingerprint from the client device, Wisgo does not explicitly disclose digital fingerprint is based on an order that the plurality of application properties is returned by the client application and determining the plurality of application properties do not appear in an expected order; and mitigating an action if properties do not appear in the expected order. 
	However, in an analogous art, Quinlan discloses application properties comprises pixel depth (column 4, lines 29-35, 61-67, collecting screen size and color depth [pixel depth], and generating fingerprint from the collected information. It is noted that color depth is also known as pixel depth in the art ). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wisgo to include pixel depth in application properties, as disclosed by Quinlan. This would have been obvious because one of ordinary skill in the art would have been motivated to detect attacking devices by uniquely identify characteristics associated with devices employed by attacking systems.
	Wisgo in view of Quinlan does not explicitly disclose digital fingerprint is based on an order that the plurality of application properties is returned by the client application and determining the plurality of application properties do not appear in an expected order and mitigating an action if properties do not appear in the expected order. However, in an analogous art, Salusky discloses receiving fingerprint generated based on order that plurality of application properties is returned by the client application (column 1, lines 37-40,  column 8, lines 17-18, “a finger print is constructed based on the order  and identity of HTTP headers included in a request from a client application”), and determining if the properties do not appear in the expected order and mitigating an action (column 1, lines 40-46, column 9, lines 32-35, column 14, lines 41-55,“[t]his fingerprint may then be compared to known fingerprints associated with particular application…to assess whether the client application is malicious. [t]he results of this analysis may, for example, be used to determine how to respond to the current request”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wisgo and Quinlan with Salusky. This would have been obvious because one of ordinary skill in the art would have been motivated to construct and compare fingerprint based on the order in request, in order to identify client applications and to detect malicious applications attempting to attack or undermine network resources.
	As per claim 9, Wisgo discloses a method comprising: requesting a plurality of application properties from a client application operable to view web pages on a client device over a network (paragraph [0033], the application validator 204 can transmit or provide the monitoring module 205 to device 210 to track, monitor and log application data 208 corresponding to an application 206 executing on the device 210); receiving the plurality of application properties from the client application (paragraph [0046], “static application data and dynamic application data can be received”); generating a digital fingerprint based on the application’s properties (paragraph [0046], “application signature can be generated” paragraph [0029], the application signature corresponds to a fingerprint for the application and application’s data/ properties collected from the application, such as application name, file size API, battery or CPU usage); 	determining whether the digital fingerprint matches a stored digital fingerprint (paragraph [0029], paragraph [0036],“[t[he application validator can compare the application signature to other accepted or know signature of other  instances of the application to validate the respective application”); and  taking a mitigation action based on determining that the digital fingerprint does not match the stored digital fingerprint (paragraph [0066], “application validator 204 can prevent or block the device 210 from accessing, downloading, or interacting with the application 206 having the malicious logic”).
	Wisgo does not explicitly disclose the plurality of application properties comprising window name, window location, window size, a view port size, or a pixel depth; generating a digital fingerprint based on an order that plurality of application properties returned by the client application; and determining whether the digital fingerprint matches a stored digital fingerprint based on an order that the plurality of application properties is returned by the client application. However, in an analogous art, Quinlan discloses the plurality of application properties comprises pixel depth (column 4, lines 29-35, 61-67, collecting screen size and color depth [pixel depth], and generating fingerprint from the collected information. It is noted that color depth is also known as pixel depth in the art ).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wisgo to include pixel depth in application properties, as disclosed by Quinlan. This would have been obvious because one of ordinary skill in the art would have been motivated to detect attacking devices by uniquely identify characteristics associated with devices employed by attacking systems.
	Wisgo in view of Quinlan does not explicitly disclose generating a digital fingerprint based on an order that plurality of application properties returned by the client application; and determining whether the digital fingerprint matches a stored digital fingerprint based on an order that the plurality of application properties is returned by the client application. However, in an analogous art, Salusky discloses,  fingerprint generated based on order that the plurality of application properties is returned by the client application  (column 1, lines 37-40,  column 8, lines 17-18, “a finger print is constructed based on the order  and identity of HTTP headers included in a request from a client application”), and determining whether the digital fingerprint matches a stored digital finger prints based on an order that the plurality of application properties should be returned by the client application (column 1, lines 40-46, column 9, lines 32-35, column 14, lines 41-55, “[t]his fingerprint may then be compared to known fingerprints associated with particular application…to assess whether the client application is malicious. [t]he results of this analysis may, for example, be used to determine how to respond to the current request”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wisgo and Quinlan with Salusky. This would have been obvious because one of ordinary skill in the art would have been motivated to construct and compare fingerprint based on the order in request, in order to identify client applications and to detect malicious applications attempting to attack or undermine network resources.
	As per claim 16, Wisgo discloses a non-transitory machine-readable medium having stored thereon machine- readable instructions executable to cause a machine to perform operations (paragraph [0011]) comprising: requesting a plurality of application properties from a client application operable to view web pages on a client device over a network (paragraph [0033], the application validator 204 can transmit or provide the monitoring module 205 to device 210 to track, monitor and log application data 208 corresponding to an application 206 executing on the device 210); receiving a client application type based on one or more application properties  of the plurality of application properties (paragraph [0046], “static application data and dynamic application data can be received”, application data can include application name and version (type)); receiving a digital fingerprint from the client device (paragraph [0033] and [0035], the monitoring module 205 transmits the dynamic application data 208 to the application validator 204 or application server 202, dynamic application data includes digital finger print/signature of application data/ properties (APIs 234a-234n called or requested by the application, application running process data, disk space data, memory data, CPU usage, etc.) of the client device); 
determining an expected [order] application properties based on the client application type of the plurality of application properties (paragraph [0029], paragraph [0036],“[t[he application validator can compare the application signature to other accepted or know signature of other instances of the application to validate the respective application”); determining that the digital fingerprint indicates that the plurality of application properties do not appear as expected (paragraph [0061], application validator 204 compare the application signature 214 to different know signature to identify differences, the differences could indicate for example, malicious logic included or embedded within the application 206); and taking a mitigation action based on determining that the plurality of application properties do not appear as expected (paragraph [0066], “application validator 204 can prevent or block the device 210 from accessing, downloading, or interacting with the application 206 having the malicious logic”).
	Wisgo does not explicitly disclose the plurality of application properties comprises window name, window location, window size, a view port size, or a pixel depth. Further, while Wisgo discloses receiving digital fingerprint (paragraph [0033], [0035]), determining expected application properties (paragraph [0029] and [0036]), determining the digital fingerprint indicates application properties do not appear as expected (paragraph [0061]) and taking mitigating action based on the determination (paragraph [0066]), Wisgo does not explicitly disclose these steps are based on an order. In other word, Wisgo does not explicitly disclose digital signature based on an order that the plurality of application properties is returned by the client application, determining expected order of application properties and fingerprint indicates that the plurality of application properties do not appear in the expected order and tacking mediation action if application property do not appear in expected order.
	However, in an analogous art, Quinlan discloses the plurality of application properties comprises pixel depth (column 4, lines 29-35, 61-67, collecting screen size and color depth [pixel depth], and generating fingerprint from the collected information. It is noted that color depth is also known as pixel depth in the art). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wisgo to include pixel depth in application properties, as disclosed by Quinlan. This would have been obvious because one of ordinary skill in the art would have been motivated to detect attacking devices by uniquely identify characteristics associated with devices employed by attacking systems.
	Wisgo in view of Quinlan does not explicitly disclose digital signature based on an order that the plurality of application properties is returned by the client application, determining expected order of application properties and fingerprint indicates that the plurality of application properties do not appear in the expected order and tacking mediation action if application property do not appear in expected order.
	However, in an analogous art, Salusky discloses digital fingerprint is based on order that the order that the plurality of application properties is returned by the client application  (column 1, lines 37-40,  column 8, lines 17-18, “a finger print is constructed based on the order  and identity of HTTP headers included in a request from a client application”), determining expected order of application properties and determining whether the digital fingerprint  indicates that the plurality of application properties do not appear in the expected order and tacking medication action if application property do not appear in expected order (column 1, lines 40-46, column 9, lines 32-35, column 14, lines 41-55, “[t]his fingerprint may then be compared to known fingerprints associated with particular application…to assess whether the client application is malicious. [t]he results of this analysis may, for example, be used to determine how to respond to the current request”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wisgo and Quinlan with Salusky. This would have been obvious because one of ordinary skill in the art would have been motivated to construct and compare fingerprint based on the order in request, in order to identify client applications and to detect malicious applications attempting to attack or undermine network resources.
	As per claim 5, Wisgo furthermore teaches wherein determining that the digital fingerprint indicates that the plurality of application properties do not appear in the expected order comprises comparing the digital fingerprint to one or more stored digital fingerprints (Wisgo, paragraph [0061], application validator 204 compare the application signature 214 to different know signature to identify difference; and Salusky, column 1, lines 40-41).
	As per claim 7 and 22, Wisgo furthermore teaches, wherein one or more of the application properties is based on one or more device properties of the client device (paragraph [0035], “disk space data, memory data, CPU usage, battery usage”).
	As per claim 8, Wisgo furthermore teaches, wherein the taking the mitigation action comprises prohibiting a transaction, requiring a secondary authentication, or instituting one or more restriction or limits on the client device and/or a user account associated with the client application (paragraph [0066], “application validator 204 can prevent or block the device 210 from accessing, downloading, or interacting with the application 206 having the malicious logic”, where instituting  limits on the client device).  
	As per claim 10, Wisgo furthermore teaches, wherein determining whether the digital fingerprint matches the stored digital fingerprint is further based on a quantity of application properties in the plurality of application properties (paragraph [0057], comparing by the application validator, the application signature to plurality of known signature to identify at least one known signature having number (quantity) of properties that match a signature threshold for the properties of the application) .
	As per claim 11, Wisgo furthermore teaches, determining the stored digital fingerprint based on a client application type of the client application (paragraph [0056], the application validator groups signature 218 from similar application 206 or same type of application 206 into a single of application).
	As per claim 12, Wisgo furthermore teaches, determining the client application type based on one or more application properties in the plurality of application properties (paragraph [0058], application signature have number of properties in common with at least one known signature of the plurality of signatures indication the application is the same type of application).

	Claims 2 and 17  are rejected under 35 U.S.C. 103 as being unpatentable over Wisgo, in view of Quinlan,  in view of Salusky, further in view of  Mahajan  (US Publication No. 2011/0202905).
	As per claim 2 and 17, Wisgo in view of Quinlan and Salusky teaches all limitation of claim as applied to claim 1 and 16 above. Wisgo in view of Quinlan and Salusky  does not explicitly disclose, wherein the plurality of application properties further comprises browser properties that include a browser name, a browser version number, a browser built identifier, or a browser application vendor. However, browser properties that include a browser name, a browser version number, a browser built identifier, or a browser application vendor is old and well known in the art, as illustrated by Mahajan (paragraph [0062], discloses wherein the plurality of application properties further comprises browser properties that include “web browser name, web browser version” ). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wisgo, Quinlan and Salusky with Mahajan, in order to identify the identity  and version of the browser application.

	Claims 4, 14, 19  and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wisgo, in view of Quinlan, in view of Salusky, further in view of Yuan et al. (US Publication No. 2013/0144714).
	As per claim 4, 14 and 19, Wisgo in view of Quinlan and Salusky teaches all limitations of claim as applied to claims 4, 9 and 16 above. Wisgo in view of Quinlan and Salusky furthermore teaches, wherein each application of the plurality of application properties comprises an application property identifier and an application property value (Salusky, paragraph [0058], Application properties include, but not limited to, application name, application identifier (e.g., GUID), extension data). Wisgo in view of Quinlan and Salusky does not explicitly teach wherein the digital fingerprint comprises a hash based on the ordering of the application property identifiers. However, in an analogous art, Yuan teaches wherein the digital fingerprint comprises a hash based on the ordering of the application property identifiers (claim 8, the media verification information includes hash value calculated by tacking each slice of content as an input of a hash operation sequentially (based on the ordering)).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine Wisgo, Quinlan and Salusky with Yuan, in order to generate verification information for media content.
	As per claim 20, Wisgo furthermore teaches wherein determining that the digital fingerprint indicates that the plurality of application properties do not appear in the expected order comprises comparing the digital fingerprint to one or more stored digital fingerprints (Wisgo, paragraph [0061], application validator 204 compare the application signature 214 to different know signature to identify difference; and Salusky, column 1, lines 40-41).

	Claims 6, 15  and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wisgo in view of Quinlan, in view of Salusky, further in view of Grajek et al. (US Patent No. 9,660,974).
As per claim 6 , 15 and 21, Wisgo in view of Quinlan and Salusky teaches all limitations of claim as applied to claims 1, 9 and 16 above. Wisgo in view of Quinlan and Salusky does not explicitly teach, wherein the requesting of the plurality of application properties is performed via script code embedded in a web page that is transmitted to the client device. However, in an analogous art, Grajek discloses the requesting of the plurality of application properties is performed via script code embedded in a web page that is transmitted to the client device (column 4, lines 45-65, “the system may send a device characteristic capture scrip to the user’s device to capture about the device, such as HTTP header information, identifier of browser pug-ins…[a]fter gathering this information, the capture script may instruct the user’s device to send this information back to the authentication system”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wisgo, Quinlan and Salusky with Grajek, in order to collect the computing device characteristics and to validate and authenticate the computing device based on the collected characteristics.

	Claim 23 is  rejected under 35 U.S.C. 103 as being unpatentable over Wisgo in view of Quinlan, in view of Salusky, further in view of Hewitt et al. (US Patent No. 10,333,973).
	As per claim 23, Wisgo in view of Quinlan and Salusky teaches all limitations of claim as applied to claims 1 above. Wisgo in view of Quinlan and Salusky does not explicitly teach wherein the requesting the plurality of application properties is performed via an Application Programming Interface (API) call. However, using API for  requesting plurality of application properties is old and well known in the art, as illustrated by Hewitt (column 4, lines 12-14, query user device for browser version via an API call and response). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the old and well known API call since API provide greater flexibility in delivering services and information. 

	References Cited, Not Used

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Ibatullin et al., (US Publication No. 2015/0067866), discloses a first set of data points for the device, the first set of data points including characteristics of a software application executing at the device.
	Rickey (US Publication No. 2016/0330132), discloses, load applications module makes API calls to a corporate application inventory system based on the application ID and receive an application name, a database size, an indication of whether the application contains special data, an indication of whether there is a legal hold on the application, an application type, a package type, a package name, and so forth.

Conclusion
	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ali Abyaneh whose telephone number is (571) 272-7961. The examiner can normally be reached on Monday-Friday from (8:00-5:00). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571) 272-4063. The fax phone numbers for the organization where this application or proceeding is assigned as (571) 273-8300 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ALI S ABYANEH/Primary Examiner, Art Unit 2437